Citation Nr: 0724553	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-03 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear, to include as secondary to service-connected 
malaria.

2.  Entitlement to service connection for hearing loss in the 
right ear, to include as secondary to service-connected 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the veteran's claim for service 
connection for malaria, assigning a zero percent rating 
effective February 14, 2001 (the date that VA received this 
claim), and denied the veteran's claims for service 
connection for bilateral hearing loss, to include as 
secondary to service-connected malaria (characterized as 
hearing loss), tinnitus, and for an acquired psychiatric 
disorder (characterized as a mental condition with 
nightmares).  This decision was issued to the veteran and his 
service representative in September 2001.  The veteran 
disagreed with this decision in October 2001 with respect to 
the denial of his claims for service connection for bilateral 
hearing loss, to include as secondary to service-connected 
malaria, tinnitus, and for an acquired psychiatric disorder.  
He perfected a timely appeal on these claims in March 2002.

In a January 2003 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  There is no subsequent correspondence from the 
veteran expressing disagreement with this decision, and it 
became final.

In a December 2003 decision, the Board remanded the veteran's 
claims for service connection for bilateral hearing loss, to 
include as secondary to service-connected malaria, and for 
tinnitus to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.

In a February 2005 rating decision, the RO granted the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD), assigning a 50 percent rating 
effective January 16, 2004 (the date that VA received this 
claim), denied the veteran's claim for an increased 
(compensable) rating for malaria, and also denied the 
veteran's claims for service connection for bilateral hearing 
loss, a breathing condition, and for a spleen condition, each 
to include as secondary to service-connected malaria, and for 
an eye condition, hypertension, gastroesophageal reflux 
disease (GERD), and for a thyroid condition, each to include 
as secondary to in-service herbicide exposure.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned to 
his service-connected PTSD.  Accordingly an issue relating to 
PTSD is not in appellate status.  See Grantham v. Brown, 114 
F .3d 1156 (1997).  The veteran also has not disagreed with 
the denial of his increased rating claim for malaria or his 
service connection claims for a breathing condition and a 
spleen condition, each to include as secondary to service-
connected malaria, or for an eye condition, hypertension, 
GERD, and for a thyroid condition, each to include as 
secondary to in-service herbicide exposure.  Thus, issues 
relating to an increased (compensable) rating for malaria and 
service connection for a breathing condition and a spleen 
condition, each to include as secondary to service-connected 
malaria, and for an eye condition, hypertension, GERD, and a 
thyroid condition, each to include as secondary to in-service 
herbicide exposure, are not in appellate status.

In a November 2005 decision, the Board granted the veteran's 
claim for service connection for tinnitus and remanded the 
veteran's claims for service connection for left ear hearing 
loss and right ear hearing loss, each to include as secondary 
to service-connected malaria, to the RO/AMC.

In a December 2005 rating decision, the RO assigned a 
10 percent rating to the veteran's service-connected 
tinnitus, effective February 14, 2001 (the date that VA 
received this claim).  There is no subsequent correspondence 
from the veteran expressing disagreement with the rating or 
effective date assigned.  Accordingly, an issue relating to 
tinnitus is not in appellate status.  See Grantham, supra.


FINDINGS OF FACT

1.  The veteran's service medical records show that, although 
he had hearing loss in the left ear at entrance into active 
service, his hearing was completely normal at his separation 
physical examination; the competent medical evidence shows 
that hearing loss in the left ear was not caused or 
aggravated by service, to include service-connected malaria.

2.  The veteran's service medical records show no hearing 
loss in the right ear during active service or for many years 
thereafter; the competent medical evidence shows that hearing 
loss in the right ear was not caused or aggravated by 
service, to include service-connected malaria.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss in the left ear was not 
incurred in or aggravated by service, including as secondary 
to service-connected malaria.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310; 71 Fed. 
Reg. 52744 (2006).

2.  The veteran's hearing loss in the right ear was not 
incurred in or aggravated by service, including as secondary 
to service-connected malaria.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310; 71 Fed. 
Reg. 52744 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001, January 2004, and June 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the March 2001 VCAA notice 
was furnished to the veteran prior to the August 2001 RO 
decision that is the subject of this appeal.  Although the 
March 2001 VCAA notice did not specifically address the 
veteran's secondary service connection claims, subsequent 
VCAA notices issued to the veteran and his service 
representative in January 2004 and June 2006 specifically 
addressed these claims.  The Board observes that the 
veteran's secondary service connection claims were 
subsequently readjudicated in supplemental statements of the 
case (SSOC's) issued to the veteran and his service 
representative in November 2004, February 2005, and in March 
2007.

Pursuant to the Board's November 2005 remand, the RO also 
provided the veteran and his service representative with 
notice of the Dingess requirements in June 2006.  However, 
the notice was post-decisional (i.e., after the August 2001 
rating decision that is the subject of this appeal).  Where 
such an error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  The Board is cognizant of recent decisions of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that, 
once an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

The presumption of prejudice raised by any timing deficiency 
with regard to the Dingess requirements would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss in the left ear and 
for hearing loss in the right ear, each to include as 
secondary to service-connected malaria.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that, after all applicable VCAA 
and Dingess notice was provided to the veteran and his 
service representative, his claims were readjudicated in a 
March 2007 SSOC.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

With respect to an October 2006 amendment to 38 C.F.R. 
§ 3.310, failure to provide such notice is non-prejudicial 
because, as is explained below, it merely  codified existing 
law found in the Veterans Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995), pertaining to claims for secondary 
service connection based upon aggravation.  See 71 Fed. 
Reg. 52744 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  Pursuant to the Board's November 2005 remand, 
the RO obtained an addendum to a June 2004 VA ear, nose, and 
throat (ENT) examination concerning the contended medical 
nexus between hearing loss and active service.  The evidence 
is sufficient to resolve this appeal; there is no duty to 
provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in June 1969, 
the veteran denied any medical history of ear, nose, or 
throat trouble.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
X
10
LEFT
0
5
5
X
40

The in-service examiner noted that the veteran had defective 
hearing in the left ear that was not considered disabling.  
This examiner also drew a line through this finding and 
initialed it.

The veteran was not treated for hearing loss during active 
service.

A review of a January 1971 "Malaria Interview" shows that 
the veteran reported that he had returned recently from a 
Malaria Area, which he identified as Vietnam.  He also 
reported that he had incurred malaria in August 1970 in Chu 
Lai, Vietnam.  

At the veteran's separation physical examination in June 
1971, clinical evaluation was completely normal except for a 
right lower quadrant appendectomy scar.  The veteran's 
audiometric thresholds were normal.  The in-service examiner 
stated that the veteran had incurred malaria in August 1970 
but this disease had "cleared without sequelae."

In a July 1971 "Statement of Medical Condition," the 
veteran certified that there had been no change in his 
medical condition since his separation physical examination.

The veteran's service personnel records show that his awards 
included the Vietnam Service Medal w/2 Bronze Service Stars, 
the Republic of Vietnam Campaign Medal, and the Combat 
Infantryman Badge.  The veteran served in Vietnam from 
January to November 1970.

A review of the veteran's post-service treatment records 
shows that, on private ENT examination in October 1979, he 
complained of chronic ear infections going back 15 years, and 
a left ear earache and yellowish draining in the left ear 
that had lasted for a month.  He also complained of a ringing 
in the left ear almost continuously since active service.  
Physical examination showed a dry right ear canal with no 
lesions, a red left ear canal with several ulcers and a 
tympanic membrane under fungus debris, a slightly red nose, a 
slightly red pharynx, large tonsils, and no exudate.  The 
diagnosis was otomycosis (or fungal infection of the external 
auditory canal) in the left ear.

On private audiology treatment in January 1998, the veteran 
complained of difficulty hearing.  The veteran's speech 
discrimination scores were 92 percent in the right ear and 
68 percent in the left ear.  

In January 2001, the veteran complained to R.L., M.D., (- 
initials used to protect privacy) (Dr. R.L.), of dizziness, 
constant ringing in his ears, and hearing loss.  He had 
hearing aids but did not like to wear them due to pain behind 
the ears and headaches.  Audiometric testing showed speech 
discrimination scores of 98 percent in the right ear and 
80 percent in the left ear.  The impressions included high 
frequency hearing loss.

Following a job-related hearing check in July 2001, the 
veteran was notified by his employer that he "had a problem 
hearing certain sounds presented during your hearing check."  
In July 2002, the veteran was notified that there had been no 
significant change in his hearing since his prior hearing 
check.

On VA ENT examination in June 2004, the veteran complained of 
a long history of bilateral progressive hearing loss.  He 
reported combat service in Vietnam and "very significant" 
in-service noise exposure from gunfire, mortar attacks, and 
heavy artillery fire.  He reported a post-service history of 
noise exposure from 21 years of working with a printing 
press, although he stated that he had use ear protection in 
his post-service employment.  Otologic examination was 
unremarkable.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
60
65
LEFT
15
25
55
90
85

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left 
ear.  The VA examiner stated that a review of the veteran's 
service medical records showed that he had a high frequency 
hearing loss in the left ear at 4000 Hertz (Hz) at his 
enlistment physical examination and that the veteran's 
hearing was normal at his separation physical examination.  
The VA examiner opined that there was no indication that the 
veteran incurred hearing loss in active service and it was 
less likely than not that the veteran's current hearing loss 
was related to in-service noise exposure.  The diagnoses 
included bilateral high frequency sensorineural hearing loss.

On VA examination in October 2004, the veteran complained of 
hearing loss that was related to his service-connected 
malaria.  The VA examiner stated that the veteran's claims 
file was not available for review, although he reviewed the 
veteran's electronic medical records.  The veteran's history 
included a diagnosis of malaria in August 1970 and 
hospitalization for 33 days in Vietnam.  The veteran had 
experienced no disease activity with regard to malaria since 
1970.  Physical examination showed that the veteran's malaria 
was not present, his current weight and nutrition were good 
without residuals of malaria or vitamin deficiency, and his 
general appearance was good.  Liver function studies were 
within normal limits.  The diagnoses included malaria, in 
remission, and hearing loss, less likely than not related to 
malaria.

Pursuant to the Board's November 2005 remand, the RO obtained 
an October 2006 addendum to the June 2004 VA ENT examination 
from J.R.F, M.D. (Dr. J.R.F.), the same VA examiner who had 
examined the veteran in June 2004.  In his October 2006 
addendum to the June 2004 VA ENT examination report, 
Dr. J.R.F. stated that he had reviewed the veteran's service 
medical records again.  He also reviewed the Board's remand 
and the October 1979 private treatment record.  Dr. J.R.F. 
stated, "Although the veteran was noted to exhibit left-side 
hearing loss prior to service, there appears to be clear and 
convincing evidence within the [service medical records] that 
the veteran's left ear hearing disability was not aggravated 
by noise exposure during service."  Dr. J.R.F. also stated 
that the veteran's normal audiometric threshold at his 
separation physical examination showed that, despite 
incurring significant in-service noise exposure, his hearing 
levels were not affected.  He noted that "hearing loss 
caused by acoustic trauma/noise exposure occurs at the time 
of exposure and not years later."  Dr. J.R.F. concluded 
that, because there was no evidence that the veteran's 
hearing loss was caused by in-service treatment for his 
service-connected malaria, it was less likely than not that 
the veteran's current right ear hearing loss was related to 
active service.  Dr. J.R.F. also concluded that it was less 
likely than not that the veteran's left ear hearing loss, 
which pre-existed service, was aggravated during or as the 
result of active service beyond the natural progression of 
the pre-existing hearing loss disability.  Finally, 
Dr. J.R.F. concluded that it was less likely than not that 
the veteran's hearing loss in either ear was caused or 
aggravated by treatment for his service-connected malaria.

Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  VA must show clear and unmistakable 
evidence of both a pre-existing condition and a lack of in-
service aggravation of that condition to overcome the 
presumption of soundness for wartime service under section 
1111.  Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 
2004).  In cases involving aggravation by active service, the 
rating is to reflect only the degree of disability over and 
above the degree of disability existing at the time of 
entrance into active service, whether the particular 
condition was noted at the time of entrance into active 
service, or whether it is determined upon the evidence of 
record to have existed at that time. 38 C.F.R. § 3.322(a).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted in the Introduction, an amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, implements the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), for secondary 
service connection on the basis of the aggravation of a non-
service-connected disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the non-service-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  Hearing loss is not among the diseases listed.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
hearing loss in the left ear and for hearing loss in the 
right ear, each to include as secondary to service-connected 
malaria.  Initially, the Board notes that the veteran's 
service personnel records show that he is a combat veteran 
and served in Vietnam; accordingly, he is presumed to have 
been exposed to herbicides while on active service.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board also notes that the 
report of the veteran's enlistment physical examination shows 
that defective hearing in the left ear was noted at his entry 
in to active service.  The veteran's service medical records 
show no complaints of or treatment for hearing loss in either 
ear during active service, and his hearing was normal at 
service separation.  The post-service medical evidence shows 
that the veteran's currently diagnosed bilateral hearing loss 
is not related to active service, to include as secondary to 
service-connected malaria.  Thus, service connection is not 
warranted on a direct incurrence or presumptive basis for 
either hearing loss in the left ear or hearing loss in the 
right ear.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; Boyer, supra; 
Mercado-Martinez, supra; Cuevas, supra.

Because the report of the veteran's enlistment physical 
examination noted defective hearing in the left ear, there is 
clear and unmistakable evidence that left ear hearing loss 
existed prior to active service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  There also is clear and unmistakable 
evidence that the veteran's pre-existing left ear hearing 
loss was not aggravated by active service.  The VA examiner 
concluded in October 2006 that, because the veteran's 
audiometric threshold at his separation physical examination 
was normal, his hearing levels had not been affected by his 
significant in-service noise exposure since any hearing loss 
caused by such exposure would have occurred at that time 
(i.e., during active combat service in Vietnam) and not many 
years after service separation.  The post-service medical 
records show only that the veteran was treated for high 
frequency hearing loss in the left ear beginning in January 
2001; these records do not contain a nexus between the 
veteran's currently diagnosed left ear hearing loss and 
active service.  With clear and unmistakable evidence that 
the veteran's left ear hearing loss existed prior to service 
and a lack of in-service aggravation, the presumption of 
soundness is overcome for this disability.  See Wagner, 
supra.  

The post-service medical evidence shows that the veteran was 
first treated for complaints of bilateral hearing loss in 
January 2001, or almost 30 years after service separation in 
August 1971.  At that time, the veteran did not provide any 
history of in-service noise exposure or left ear hearing loss 
that existed prior to service entry and was not aggravated by 
active service.  In June 2004, after reviewing the veteran's 
service medical records, noting his high frequency left ear 
hearing loss at enlistment and his reported history of 
significant in-service and post-service noise exposure, 
Dr. J.R.F. determined that there was no evidence that the 
veteran's hearing loss was incurred on active service and it 
was less likely than not that the veteran's currently 
diagnosed bilateral high frequency sensorineural hearing loss 
was related to in-service noise exposure.  Another VA 
examiner concluded in October 2004 that the veteran's hearing 
loss was less likely than not related to his service-
connected malaria.  Following a second review of the 
veteran's service medical records and post-service medical 
records, including his October 1979 treatment for otomycosis, 
Dr. J.R.F. again concluded in October 2006 that it was less 
likely than not that the veteran's current right ear hearing 
loss was related to active service.  It also was less likely 
than not that the veteran's hearing loss in the left ear, 
which pre-existed service entry, was aggravated during active 
service.  Finally, Dr. J.R.F. concluded that it was less 
likely than not that the veteran's hearing loss in either ear 
was caused or aggravated by in-service treatment for malaria.  
There is no competent contrary opinion of record 
demonstrating that the veteran's hearing loss in either ear 
is related to active service, to include as secondary to 
service-connected malaria.

With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

The veteran is competent to report what he experienced during 
active service although, as noted above, he did not report 
his significant in-service noise exposure when treated for 
otomycosis in October 1979.  However, as to the assertions by 
the veteran and his service representative regarding the 
claimed causal link between hearing loss in either ear and 
active service, to include as secondary to service-connected 
malaria, as lay persons, they are not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders.  The evidence does not reflect that either the 
veteran or his service representative currently possesses a 
recognized degree of medical knowledge that would render 
their opinions on medical diagnoses or causation competent.  
Accordingly, the lay statements are entitled to no probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu, supra.

In summary, the Board finds that preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss in the left ear and hearing loss 
in the right ear, each to include as secondary to service-
connected malaria.  The evidence is clear and unmistakable 
that the veteran's left ear hearing loss existed prior to 
service and was not aggravated by service.  The evidence also 
does not show that the veteran's currently diagnosed right 
ear hearing loss is related to active service.  Finally, the 
evidence does not demonstrate that the veteran's currently 
diagnosed hearing loss in either ear was caused or aggravated 
by his service-connected malaria.  See Allen, supra.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no 
approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss in the 
left ear, to include as secondary to service-connected 
malaria, is denied.

Entitlement to service connection for hearing loss in the 
right ear, to include as secondary to service-connected 
malaria, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


